Luke, J.
Vickery’s conviction in the city court of Eairburn, for violating the prohibition statute, was certioraried to the superior court. Vickery contended that the evidence did not authorize his conviction, and that upon the ground of newly discovered evidence he should be granted a new trial. Upon the petition for certiorari and the answer thereto, his conviction was authorized, and the alleged newly discovered evidence was not, in our opinion, sufficient to produce a different result upon another trial. The judge of the superior court, therefore, did not err in overruling the certiorari.

Judgment affirmed.


Broyles, C. J., concurs. Bloodworth, J., absent on account of illness.